That is the common practice. The objection ought not to prevail.
Another objection is, that the caption states it to have been taken in a suit between Dixon and these defendants. But not said to be an action of ejectment, nor between the lessee of Dixon and the defendants; and therefore there was nothing to show that the evidence was taken in his ejectment suit. And it might be in another suit. The action is rightly named in the dedimus, as between Dixon's lessee and the defendants. It is stated that pursuant to a dedimus, they have taken the deposition, not pursuant to the annexed dedimus.